Citation Nr: 0027773	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of torsion of the testicles, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 until 
August 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1995 by the Buffalo, New York Regional 
Office (RO) which denied an increased (compensable) rating 
for postoperative residuals of torsion of the testicles.  
During the pendency of the appeal, the noncompensable 
evaluation was increased to 10 percent by rating action dated 
in November 1996, effective from March 22, 1996.  Thereafter, 
by an April 1997 rating decision, an effective date of June 
13, 1995, was assigned for the 10 percent rating.

This case was remanded by the Board in September 1998 for 
further development.  


FINDING OF FACT

Postoperative residuals of torsion of the testicles include 
recurring pain and swelling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of torsion of the testicles are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.123, 4.124, 4.124a 
(Diagnostic Code 8530) (1999) 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reflect that he 
underwent a bilateral orchiopexy in January 1975 for 
complaints and symptoms, to include pain and swelling, 
compatible with intermittent testicular torsion.  

The veteran asserts that he has had pain and swelling of his 
testicles since the in-service surgery, which has increased 
in severity in recent years.  He contends that he now has 
pain most of the time, and that the only way he can alleviate 
his symptoms is to ice his testicles on a frequent basis.  It 
is maintained that, if he does not apply ice to his 
testicles, the pain causes him to be housebound, and he is 
unable to walk.  He also avers that he has sexual 
dysfunction, difficulty urinating, dribbling, fertility 
problems and other genitourinary symptoms associated with the 
service-connected problem, for which a higher disability 
evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a condition 
that is not listed in the VA Schedule for Rating Disabilities 
is encountered, VA may rate under a closely related disease 
or injury in which not only the functions affected but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Below is an explanation of rating criteria 
potentially applicable in light of the symptoms reported by 
the veteran.  

A noncompensable rating is assigned for an inguinal hernia 
which is small, reducible, without true hernia protrusion or 
one that has not been operated but is remediable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (1999).  A 10 percent rating is 
assigned for an inguinal hernia which is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt.  Id.  An inguinal hernia that is small, postoperative 
recurrent, or un-operated irremediable, not well supported by 
truss or not readily reducible warrants a 30 percent 
evaluation.  Id.  A 60 percent evaluation is assigned for an 
inguinal hernia which is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.  

Complete atrophy of the testis is rated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (1999). The rating schedule 
provides that a noncompensable evaluation is warranted for 
complete atrophy of one testicle.  Diagnostic Code 7523.  A 
20 percent evaluation is warranted for compete atrophy of 
both testicles.  Id.  Removal of a single testicle as a 
result of service-incurred injury or disease is assigned a 
noncompensable disability rating under Diagnostic Code 7524.  
38 C.F.R. § 4.115b (1999).

Chronic epididymo-orchitis is rated as urinary tract 
infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (1999).  
A 10 percent rating is warranted for urinary tract infection 
necessitating long-term drug therapy, 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. § 4.115a (1999).  Recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year) and/or requiring continuous intensive 
management warrants a 30 percent rating.  Id.  

Mild to moderate neuralgia, neuritis, or paralysis of the 
ilio-inguinal nerve is noncompensably disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8530, 8630, 8730 (1999).  Severe 
to complete paralysis warrants a 10 percent rating.  Id.  
Neuritis and neuralgia can be characterized by pain.  
38 C.F.R. §§ 4.123, 4.124 (1999).  The maximum rating for 
neuritis equates to severe, incomplete paralysis.  § 4.123.  
The maximum rating for neuralgia equates to moderate 
incomplete paralysis.  § 4.124.  

While a disability must be evaluated in relation to its 
history, 38 C.F.R. § 4.1, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

Factual Background

The veteran was afforded VA examinations in November and 
December 1993 for conditions not pertinent to this appeal 
where he noted complaints of right testicle rigidity, some 
sexual dysfunction, pain on erection, dribbling after 
urination with soiling of underwear, and other urological 
problems.  Examination of the scrotum on the former occasion 
revealed no evidence of hydrocele, and the testicles were 
observed to appear normal.  It was noted that there was a 
tiny scar of the right scrotum referable to the prior 
surgery.  

In July 1995, clinical records show that the veteran had had 
a 20-year history of sexual dysfunction with difficulty 
maintaining an erection.  It was reported that he had 
recently been unable to obtain any erection.  Reference was 
made to the surgery in service.  A physical examination of 
the genitalia was within normal limits.  It was reported that 
the veteran underwent a full neurovascular evaluation, 
including Doppler study of the penile arteries, as well as a 
biothesimometric study and a trial of pharmacologic agents.  

I. A. Sakati, M.D., a urologist, wrote in July 1995 that 
veteran was seen in April 1994 and June 1995 for sexual 
dysfunction.  A history of having had bilateral orchiopexy in 
1975 because of torsion was noted.  Dr. Sakati stated that he 
had no explanation for his sexual dysfunction.  It was added 
that there was no urologic reason for his disability.  

The veteran was afforded a VA examination of the testes in 
August 1995 whereupon a history of the in-service surgery was 
again noted.  He stated that, subsequent to surgery, he had 
had recurrence of pain approximately three times per week.  
It was related that the pain came and went, and was improved 
with the application of ice to the testicles.  It was also 
reported that there was a 20-year history of an inability to 
maintain a very minimal erection.  Examination disclosed that 
the testicles were descended, bilaterally.  They were 
observed to be normal in size, shape, position and 
consistency.  The veteran reported diffuse right testicular 
pain, but no mass or induration was palpable.  Diagnoses 
following examination were erectile dysfunction and chronic 
bilateral orchialgia.

A clinical record dated in October 1995 shows that veteran 
was evaluated for chronic testicular pain, and was found to 
have an unremarkable examination.  There was some 
hypermobility of the testes but that, in the opinion of the 
urology staff, it should not have been the source of the 
appellant's nocturnal scrotal pain.

Dr. Sakati wrote in December 1995 that the veteran sought 
treatment for bilateral testicular ache which he stated he 
had had since surgery in service.  It was reported that 
physical examination of the testicles disclosed that they 
were perfectly normal, as were the epididymides.  It was 
noted, however, that the veteran had tenderness of both 
testes, and it was felt that this could be related to the 
previous orchiopexy in 1975.  B. Omarbasha, M.D., wrote in 
December 1995 that it was conceivable that the veteran's 
testicular discomfort was remotely due to his original 
surgery, but that this was difficult to prove.  

The veteran presented testimony in December 1995 to that 
effect that he had a constant "toothache" type pain in the 
testicles which was attributable to his operation in service.  
He stated that he had problems achieving an erection because 
of pain and also had testicular swelling at times.  The 
veteran testified that testicle pain sometimes woke him up at 
night, that the testicles were very sensitive, and that he 
could not take medication for relief of his symptoms because 
he had chronic hepatitis. 

The veteran sought treatment at St. Luke's hospital in 
December 1995 for complaints of swollen testes for which 
medication and ice packs were prescribed.  A diagnosis of 
congestive epididymitis was rendered at that time.  

A clinic note dated in May 1996 was received from F. C. 
Poulos, M.D., who wrote that veteran had been seen in March 
1996 with complaints of swelling and severe pain in both 
testicles which subsided with application of ice.  It was 
reported that, upon examination of the genitalia, severe 
tenderness was elicited.  It was observed that the testicles 
could not be considered to be smaller or larger than normal, 
and that the overlying skin was of normal appearance, color, 
temperature, and texture.  It was noted that the veteran had 
had testicular ultrasound twice, once while severely 
symptomatic, and the other while asymptomatic, and that on 
both occasions, the parameters of both testicles were the 
same with no pathology seen.  

VA outpatient clinic notes dating from July 1996 reflect that 
the veteran continued to seek treatment for chronic testicle 
pain.  Upon examination, the testes were tender to palpation. 
An assessment of chronic orchialgia was made.  The 
possibility of nerve entrapment was raised.  

A VA outpatient clinic note of September 1998 shows 
complaints of chronic burning pain of both testicles and the 
scrotal area.  Redness and swelling were also described.  The 
veteran stated that his symptoms responded to ice within 
minutes.  It was reported that his private urologist wanted 
to consider exploratory surgery, but that the veteran was not 
interested.  It was related that there had been multiple 
courses of antibiotics without relief, and that he had 
partial impotence.  

The veteran underwent an ultrasound in September 1998 which 
was interpreted as showing no evidence for torsion.  It was 
observed that there was a six-millimeter cyst in the head of 
the right epididymis.  The study was otherwise unremarkable.  

Records from St. Elizabeth Hospital dated between 1979 and 
1982 were received documenting a history of pain and swelling 
of the testes.

Private clinic notes dating from April 1994 primarily reflect 
treatment and follow-up for impotence.  Physical examinations 
were within normal limits.  In September 1998, the appellant 
was seen for exacerbation of testicular pain.  Physical 
examination was normal except for tenderness of the 
epididymides.  An impression of bilateral testicular pain, 
probably epididymitis, was rendered for which he was placed 
on antibiotic and analgesic.  In November 1998, it was 
recorded that the veteran returned for follow-up and 
indicated that he did not take the antibiotic which had been 
prescribed previously.  He related that he applied ice to the 
testicles for 20 minutes every night, and that this helped 
his discomfort.  Physical examination on that occasion 
revealed that the testes were relatively nontender and 
palpably normal.  

Pursuant to Board remand of September 1998, the veteran was 
afforded a genitourinary examination in February 2000.  
History of surgery in service was noted, as well as bilateral 
scrotal pain and swelling since that time.  The appellant 
related that he had testalgia associated with swelling which 
occurred about three times per week, more frequently if he 
did not apply ice to his scrotal sac.  

The examiner noted that the veteran was being followed by a 
urologist who he had seen approximately six months before, 
and who had recommended no change or additional therapy for 
the problem.  The veteran said that erectile dysfunction 
occurred shortly after his operation in service and that 
there had been no change in the quality of his erections 
since that time.  

Upon physical examination, the veteran had bilateral varices, 
Grade I-II, with normal vas, bilaterally.  No other cord 
abnormalities were palpated.  The testes were subjectively 
achy without focal masses or tenderness to palpation.  They 
were normal in size, bilaterally with no epididymal pain.  
The veteran had no decreased sensorium over the penis, shaft, 
inguinal area or scrotum.  

Following physical examination, the examiner commented that 
it was not believed that there was a focal neurological 
component due to the fact that this was chronologically 
related to orchiopexy which involved surgery of the scrotum 
and testes.  It was noted that this does not involve surgery 
in a typical fashion on the inguinal cord structures or 
innervation to the penis.  The examiner added that there was 
no evidence for erectile dysfunction being caused from a 
specific vascular problem, and that there was no evidence 
that erectile dysfunction came from scrotal or testicular 
surgery.  The examiner further commented that neurological or 
psychological components to erectile dysfunction could not be 
fully ruled out.  It was noted that the pain that the veteran 
experienced in his scrotal sac and testes may have been due 
to residuals from his surgery, but more likely came from 
varices in his cord.  Further work-up and evaluation, to 
include a sonogram and neurologic examination to rule out 
neurogenic impotence were recommended. 

In an addendum, the examiner noted that the veteran had 
undergone a scrotal sonogram which showed increased flow to 
the left epididymis with some hypoechoic areas consistent 
with left epididymitis.  

The veteran underwent a VA neurologic examination in February 
2000 where it was noted that the claims folder was reviewed.  
Clinical history noted previously was recited.  Upon physical 
evaluation, it was reported that the sensory examination was 
completely normal in the distribution of the ilioinguinal and 
iliohypogastric nerves.  Following examination, the examiner 
opined that there was no evidence to suggest either a primary 
or secondary autonomic failure, and that there were no 
sensory deficits to suggest either an ilioinguinal or 
genitofemoral nerve entrapment.  

Analysis

As noted above, on most recent VA evaluation in February 
2000, after physical examination and a testicular sonogram, 
the appellant was shown to have left epididymitis for which 
treatment was prescribed.  The evidence reveals that the 
appellant had been diagnosed as having had this inflammation 
previously.  The evidence primarily reflects, however, that 
the appellant has received continuing treatment for 
testicular symptomatology diagnosed as orchialgia, without 
any objective evidence demonstrating the presence of any 
abnormality of the testicles due to service-connected 
disability.  Additionally, erectile dysfunction has not been 
attributed to service-connected disability and neither have 
varices noted on recent examination.  The Board recognizes 
that the veteran suffers from testicular pain and swelling on 
a regular basis.  Nevertheless, no genitourinary dysfunction 
for which a rating may be assigned, such as urinary tract 
infection, hernia, or complete atrophy or loss of both 
testicles, has been demonstrated.  Rather, the Board finds 
that the only disabling manifestation for which a rating may 
be assigned has been the pain and swelling complained of by 
the veteran.  

While the problems experienced by the veteran have not been 
shown to be due to nerve entrapment or lesion, the Board 
concludes that the anatomical location and symptoms are 
closely analogous to disability experienced as a result of 
ilio-inguinal nerve disability.  § 4.20.  Given that the 
veteran experiences an intermittent-type pain, rather than a 
complete paralysis, it appears that such disability is best 
equated to symptoms typical of neuritis or neuralgia.  As 
noted above, a problem such as neuritis is to be rated no 
higher than the rating for severe, incomplete paralysis.  
38 C.F.R. § 4.123.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be the 
rating for moderate, incomplete paralysis.  Id.  The maximum 
rating for neuralgia is the rating for moderate, incomplete 
paralysis.  38 C.F.R. § 4.124.  

In the veteran's case, while the February 2000 examiner noted 
that the pain experienced by the veteran likely comes from a 
non-service-connected problem-varices-it was noted that the 
pain experienced in the scrotal sac and testes might indeed 
be due to in-service surgery residuals.  Even if it is 
conceded that such pain is in fact due to service-connected 
disability, there have been no organic changes which have 
been attributed to the service-connected disability.  
Consequently, absent the showing of other symptoms, such as 
ones that might cause organic changes, and which might be 
rated differently, the Board finds that a rating higher than 
that already assigned is not warranted.  Under Diagnostic 
Code 8530, this means that a rating higher than the already 
assigned 10 percent is not warranted.  For the reasons 
enunciated, the preponderance of the evidence is against the 
claim.  

Although the veteran has described his pain as being so bad 
that he becomes housebound at times, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The evidence of 
record does not demonstrate that his pain and swelling have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his symptoms have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
diagnostic criteria applied in this case, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  Indeed, even if excruciating at 
times, pain in this anatomical location is contemplated by 
the diagnostic criteria of Diagnostic Code 8530.  38 C.F.R. 
§§ 4.123, 4.124, 4.124a.  


ORDER


An increased rating for postoperative residuals of torsion of 
the testicles is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

